DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Introduction
The following is a final Office Action in response to Applicant’s submission filed on 8/11/2021.  Currently claims 29 and 35-45 are pending and claims 29, 35, and 36 are independent.  Claims 29, 35, and 36 have been amended from the previous claim set dated 12/13/2020.  Claims 30-32, 34 have been cancelled and claims 37-45 are new.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-112907, filed on 6/13/2018.


Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The 35 USC § 112(b) rejections of claims 31 and 34 .


	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Specifically, claim 40 include the elements “determining means”.  This element will be interpreted according to Fig. 4B and [0121] in that they are processes performed by processing unit 120.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 40 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Specifically, claim 40 recites the limitation "the determining means" and there is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.  
Claim 41 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Specifically, claim 41 recites 2 different ways for the indicator to be higher (higher for a result and also higher for a smaller difference) and it is unclear to Examiner which is actually the method by which the indicator is higher.  Appropriate correction required.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

		


Claims 29 and 35-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 29 and 35-45, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 29 and its dependent claims (claims 37-43) are directed to a statutory category, namely a system/machine.  Claim 35 and its dependent claim (claim 44) are directed to a statutory category, namely an article of manufacture.  Claim 36 and its dependent claim (claim 45) are directed to a statutory category, namely method.  
Step 2A (Prong 1): Claims 29, 35, and 36, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to managing personal behavior 
Step 2A (Prong 2):  Independent claims 29, 35, and 36, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do 
  Additionally, dependent claims 37-42 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 29, 35, and 36, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Receiving means…Outputting means…Computer system…Processing unit…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (analyze and evaluate communication between people) on a general purpose computer (See MPEP 2106.05(f)).  This generality is exemplified in the Applicant’s specification in [0119] where the memory of the computer system is described – “For example, the database unit 200 can be configured as a single hardware part, or as a plurality of hardware parts. For example, the database unit 200 can be configured as an external hard disk apparatus of the computer system 100 or as a storage on the cloud connected via a network.”
Dependent claims 43, 44, and 45, include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 43, 44, and 45 include the additional element which recites in part “Display unit…”  These are functionally the same additional elements that are addressed above in claims 29, 35, and 36, and are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (analyze and evaluate communication between people) on a general purpose computer (See MPEP 2106.05(f)).  
Additionally, dependent claims 37-42 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 29 and 35-45 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 35-45 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (USPGPUB 2014/0372362) in view of Vaughan et al. (USPGPUB 2016/0189562)


Regarding claims 29, 35, and 36 (Amended), Miller discloses a computer system, method, program for evaluating communication (Miller ¶ABS - A system for evaluating communicative acts…Other embodiments including other systems, methods, and products are also disclosed), the computer system comprising: first receiving means for receiving a first result from evaluating communication from a first user to a second user by the first user, and a second result from evaluating communication from the first user to the second user by the second user; second receiving means for receiving a third result from evaluating communication from the second user to the first user by the second user, and a fourth result from evaluating communication from the second user to the first user by the first user (Miller ¶53 - FIG. 3 illustrates a general method 40 used to map an organization based on regard. More detailed embodiments will be further described below. At 42, textual versions of communicative acts 12 (see FIG. 1) between entities, e.g., first entity E.sub.1 and second entity E.sub.2, are collected - Miller ¶54 - At 44, regard evaluation system 50 (see FIG. 4) {i.e. receiving means} parses communicative acts 12 (see FIG. 1) collected and scores the elements following basic guidelines and scoring set forth below to produce a regard score for each sender 14 (see FIG. 1) in each communicative act 12, for example, based on the equations presented above); and outputting the determined single indicator (Miller Fig. 7 – Miller ¶66 - FIG. 7 illustrates one example of an output from output writers 62 in the form of a communications map 150. Communications map 150 includes entity representations 152 for each entity analyzed (i.e., each entity that is one of sender 14 and receiver 16 in a communicative act 12)...Each arrow 154 is labeled with a relative power 20 scored to the entity pair {i.e. single indicator}).  
Miller lacks determining a single indicator indicating both a degree of achievement of communication between the first user and the second user, and a difference in perception on communication between the first user and the second user, based on the first result, the second result, the third result and the fourth result; and determining, based on the determined single indicator, whether it is optimal for the first user and the second user to be members of a same team
Vaughan, from the same field of endeavor, teaches determining a single indicator indicating both a degree of achievement of communication between the first user and the second user, and a difference in perception on communication between the first user and the second user, based on the first result, the second result, the third result and the fourth result (Vaughan ¶68 - Prosodic accommodation is thus used herein for providing an objective measurement {i.e. single indicator} of crew performance (or how well two people communicate {i.e. difference in perception} , i.e. cooperate communicate {i.e. degree of achievement}, coordinate and dynamically adjust their behavior to one another); and determining, based on the determined single indicator, whether it is optimal for the first user and the second user to be members of a same team (Vaughan ¶13 - The output is a rating for each of the at least two crew members and a joint rating for the two together {i.e. single indicator}, which is representative of their ability to adapt vocally to one another and of their cooperating effort towards achieving one or more specific goals {i.e. optimal team})
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the perception score methodology/system of Miller by including the communication measurement techniques of Vaughan because Vaughan discloses “The invention enables measuring objectively the levels of crews' and individuals' communication skills allows to compare, monitor and improve individuals' performance (Vaughan ¶16)”.   Additionally, Miller further details that it discloses “A system for evaluating communicative acts (Miller ¶ABS)” so it would be obvious to consider including the additional communication measurement techniques that Vaughan discloses because it would enable improvement in team member communication.
Regarding claim 37, Miller in view of Vaughan discloses a computer system, method, program for evaluating communication (Miller ¶ABS - A system for evaluating communicative acts…Other embodiments including other systems, methods, and products are also disclosed).
Vaughan further teaches obtaining a first indicator based on the first result and the second result, obtaining a second indicator based on the third result and the fourth result, and determining the single indicator based on the first indicator and the second indicator (Vaughan ¶29 - computing a series of measures for at least one prosodic parameter in each respective audio data extracted; computing a correlation coefficient of the series of measures, wherein the correlation coefficient is indicative of a level of prosodic accommodation between the at least two crew members
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the perception score methodology/system of Miller by including the communication measurement techniques of Vaughan because Vaughan discloses “The invention enables measuring objectively the levels of crews' and individuals' communication skills allows to compare, monitor and improve individuals' performance (Vaughan ¶16)”.   Additionally, Miller further details that it discloses “A system for evaluating communicative acts (Miller ¶ABS)” so it would be obvious to consider including the additional communication measurement techniques that Vaughan discloses because it would enable improvement in team member communication.
Regarding claim 38, Miller in view of Vaughan discloses determining the single indicator comprises averaging the first indicator and the second indicator (Miller ¶52 - This process is repeated for multiple communicative acts 12 and averaged or otherwise combined to give an overall regard or power score).
Regarding claim 39, Miller in view of Vaughan discloses determining the single indicator comprises obtaining the first indicator and the second indicator using a correspondence table associating the first result with the second result and associating the third result with the fourth result (Miller Fig. 6). 
Regarding claim 40, Miller in view of Vaughan discloses determining the single indicator comprises determining a value in the correspondence table specified by a row corresponding to the first result and a column corresponding to the second result, as the first indicator, and the determining means determines a value in the correspondence table specified by a row corresponding to the third result and a column corresponding to FIG. 7 illustrates one example of an output from output writers 62 in the form of a communications map 150. Communications map 150 includes entity representations 152 for each entity analyzed (i.e., each entity that is one of sender 14 and receiver 16 in a communicative act 12). Arrows 154 extend between entity representations 152 indicating a direction of communicative acts 12, where, in one embodiment, the thickness of arrows 154 vary to indicate the relative quantity of communicative acts 12 between each entity pair. Each arrow 154 is labeled with a relative power 20 scored to the entity pair, and, in one example, each entity representation 152 includes a final power score 156 for the respective entity).
Regarding claim 41, Miller in view of Vaughan discloses obtaining the first indicator and the second indicator using a correspondence table associating the first result with the second result and associating the third result with the fourth result (Miller ¶28 - Relative power 20 {i.e. indicator} or power distance represents the difference in power between first entity E.sub.1 and second entity E.sub.2. Relative power 20 is generally an asymmetrical relationship, where the one of first entity E.sub.1 and second entity E.sub.2 having more power will have a positive relative power 20 score over the other of first entity E.sub.1 and second entity E.sub.2, and the one of first entity E.sub.1 and second entity E.sub.2 having less power will have a negative relative power 20 score over the other of first entity E.sub.1 and second entity E.sub.2).
Regarding claim 42, Miller in view of Vaughan discloses the determined single indicator is output as a numerical value (Miller Fig. 7 – Miller ¶66 - FIG. 7 illustrates one example of an output from output writers 62 in the form of a communications map 150. Communications map 150 includes entity representations 152 for each entity analyzed (i.e., each entity that is one of sender 14 and receiver 16 in a communicative act 12)...Each arrow 154 is labeled with a relative power 20 scored to the entity pair {i.e. single indicator}).
Regarding claims 42, 43, and 44, Miller in view of Vaughan discloses a display unit, the display unit comprising a first display section configured to display multiple indicators representing the quality of communication between the first user of a plurality of users and the other users of the plurality of users, and a second display section configured to display an overall quality of communication of the first user; and wherein outputting the determined single indicator comprises outputting, to the first display section, the determined single indicator as one of the multiple indicators (Miller ¶44  - By ascribing numerical scored values to each of the relative categories described above and the individual communicative acts 12 within each category, unknown entities within an organization can be compared and given a pairwise regard or power score. The aggregation of the regard and/or power scores between paired entities can then be combined with scores for other pairs of entities to produce a directed graph or map of the power or regard of individuals relative to one another in an organization. These relative mappings are then combined to produce an organizational regard chart, which typically matches or closely resembles a general organizational chart for the group or organization and/or other suitable output).


Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding arguments related to 112(f) interpretations, due to the amendments and cancelled claims, 112(f) is no longer being invoked for claims 30, 32, and 34.  However, the newly added claim 40 includes a “means for” and 112(f) is invoked for that claims.
Regarding arguments related to 112(b) rejections of claims 31 and 34, those rejections are withdrawn in light of the amendments and cancelled claims.  However, as addressed above, newly added claims 40 and 41 contain issues that cause them to be rejected under 112(b).  Examiner would suggest potentially adding the word “both” to the claim to clarify that the single indicator is the result of both individual indicators.    
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
The applicant first argues that the claimed invention is not is not an abstract idea because it is a technical solution to a technical problem.  This is unpersuasive because the problem identified is a way to evaluate communication and the solution provided is simply facilitated through the use a general purpose computer.  Examiner cannot find any limitations which are directed to improving the functioning (i.e. processor speed, screen resolution, etc.) of a computer.  
The Applicant also makes numerous arguments as to how the claimed invention is further integrated into a practical application by addressing the optimized arrangement of a team enabled by of the claimed invention.  While this team creation aspect might be an improvement to the business process of organizational management, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance. Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  As highlighted above the identified additional elements are “Computer system…Processing unit…Non-transitory computer readable medium…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).
Finally, the applicant argues that the method is performed on a processor specifically configured, and as such falls under the particular machine exception.  Examiner does not fine this persuasive because there is no claiming of hardware or computer equipment that could not be considered generic computer equipment.  
Regarding the 35 USC § 102 rejections on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to determining team membership.  In light of this amendment, Examiner agrees that the original reference did not teach this, however the amendment necessitated a new search and consideration.  As a result of this new search, prior art was found that does teach these limitations (Vaughan as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624